UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1822


SAMIRA YOUSSEF JADOO JADOO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 7, 2015                     Decided:   June 9, 2015

                   Amended:    September 10, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hassan M. Ahmad, THE HMA LAW FIRM, PLLC, Herndon, Virginia, for
Petitioner. Joyce R. Branda, Acting Assistant Attorney General,
Edward Wiggers, Senior Litigation Counsel, Channah F. Norman,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samira      Youssef    Jadoo      Jadoo,        a    native     of     Israel       and   a

citizen of Palestine, petitions for review of an order of the

Board of Immigration Appeals (“Board”), dismissing her appeal

from the immigration judge’s order finding her removable because

her    conditional     lawful      permanent          resident       (“LPR”)        status    was

terminated       and   she     was       not        eligible     for     a        waiver    under

Immigration and Nationality Act (“INA”) § 237(a)(1)(H), 8 U.S.C.

§ 1227(a)(1)(H) (2012), known as the “fraud waiver.”                                   We deny

the petition for review.

       Whether      Jadoo    was     eligible         for   the    fraud          waiver    is   a

question of law we review de novo.                     Saintha v. Mukasey, 516 F.3d
243, 251 (4th Cir. 2008).                 The Board held that, even assuming

that Jadoo’s adjustment of status qualified as an “admission,”

she    was   not    eligible       for    the       fraud    waiver      because       she    was

removable, not for fraud, but for failing to file the petition

to remove the conditional basis of her LPR status.                                 We need not

make such an assumption, because this Court has held that “the

statutory definition of ‘admission’ does not include adjustment

of status.”        Aremu v. Dep’t of Homeland Sec., 450 F.3d 578, 581

(4th Cir. 2006); see Bracamontes v. Holder, 675 F.3d 380, 386

(4th    Cir.    2012).       However,      even        if   we    were       to    assume    that

Jadoo’s adjustment of status was an “admission,” we agree with



                                                2
the Board that Jadoo was not ordered removed because she engaged

in fraud or misrepresentation.              See 8 U.S.C. § 1227(a)(1)(H).

The Board’s recent opinion in Matter of Agour, 26 I. & N. Dec.

566   (B.I.A.    2015),   does    not     alter    the    fact    that    Jadoo    is

ineligible for the fraud waiver.

      Further,   we    conclude    that     the   Board    did    not    abuse    its

discretion in denying the motion to remand.                Obioha v. Gonzales,

431 F.3d 400, 408 (4th Cir. 2005).                The Board opinion on which

Jadoo   relies    is   both     unpublished       and    arises    from     another

circuit, and as such does not compel the Board to grant the

requested relief.

      Accordingly, we deny the petition for review.                     We dispense

with oral argument because the facts and legal contentions are

adequately   presented     in     the   materials       before    the    Court    and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                        3